Citation Nr: 0615284	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  97-25 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD) for the period from June 
1, 1993, to October 25, 1994, excluding periods of temporary 
total ratings.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1969 and from February 1971 to June 1983.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from rating decisions of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

In statement received at the RO in June 2005, the veteran 
raised the issues of service connection for cancer of the 
lungs and larynx as well as, increased special monthly 
compensation (SMC).  This is referred to the RO for 
appropriate development.  

The issue of entitlement to the assignment of a TDIU earlier 
than March 1, 1992, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From June 1, 1993 to October 25, 1994, the veteran's PTSD 
rendered him demonstrably unable to obtain or retain 
employment.

2.  Effective March 1, 1992, the veteran's service-connected 
disabilities included PTSD, rated as 70 percent disabling; 
bilateral anterior cavus foot deformity with hammertoes, 
rated as 10 percent disabling; residuals of fracture of the 
lumbar spine with limited motion, rated as 10 percent 
disabling; residuals of shell fragment wound to the left 
thigh and buttocks, rated as 10 percent disabling; residuals 
of shell fragment wound to the chin and left side of the head 
with headaches, rated as 10 percent disabling; and residuals 
of shell fragment wound to the left calf, rated as 0 percent 
disabling.  This represented a combined total rating of 80 
percent.

3.  The veteran reported that he had one year of college with 
employment experience as a file clerk and computer operator.

4.  From March 1, 1992, the veteran's service-connected 
disabilities alone precluded him from securing or following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From June 1, 1993 to October 25, 1994, the schedular 
criteria for a 100 percent evaluation for PTSD had been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, § 
4.130, Diagnostic Code 9411 (2001).

2.  From March 1, 1992, the schedular criteria for the 
assignment of a TDIU had been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to a 100 percent 
evaluation for PTSD and a TDIU prior to October 25, 1994.  
Because this decision effects a partial grant of the benefits 
sought on appeal, appellate review of these claims may be 
conducted without prejudice to the veteran, Bernard v. Brown, 
4 Vet. App. 384 (1993), and it is unnecessary to analyze the 
impact of the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In reviewing the procedural history, on November 27, 2001, 
the Board dismissed the appeal from a December 1994 rating 
decision due to the veteran's failure to file a timely notice 
of disagreement (NOD); denied an increased rating for PTSD 
from June 1, 1993 to October 25, 1994; and determined that an 
August 16, 1991 rating decision that denied a total schedular 
rating for PTSD did not contain clear and unmistakable error.  
The veteran appealed to the United States Court of Appeals 
for Veterans' Claims (Court).

In a December 2003 Order, the Court vacated the November 2001 
Board decision for noncompliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Court remanded the matter 
to the Board for readjudication.  The veteran appealed the 
Court's decision to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  On March 7, 2005, the 
Federal Circuit vacated the Court's judgment with 
instructions to rule on the merits of the case without 
remanding the case on the notification issues.  On October 
25, 2005, the Court vacated that portion of the November 2001 
Board decision that denied an increased rating for PTSD from 
June 1, 1993 to October 25, 1994.  The Court remanded the 
matter to the Board for readjudication.  

In the November 2001 Board decision, it was noted that the 
veteran had filed a timely NOD to an October 2000 rating 
action that denied entitlement to a TDIU and remanded for the 
issuance of a statement of the case (SOC).  A SOC was issued 
in December 2001 and the veteran filed a timely appeal to the 
issue regarding entitlement to a TDU.  

Entitlement to a rating in excess of 70 percent for PTSD from 
June 1, 1993, to October 25, 1994 

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Service connection was established for PTSD in an August 1989 
rating decision and the disability was assigned a 30 percent 
evaluation following a temporary total rating for 
hospitalization pursuant to 38 C.F.R. § 4.29 (temporary total 
rating).  Thereafter, the veteran made numerous applications 
for temporary total ratings, which were granted.  In a March 
1992 rating decision, the RO assigned a temporary total 
rating with regard to a February 1992 hospitalization for 
PTSD and thereafter assigned a 70 percent evaluation.  
Temporary total ratings were also granted subsequent to this 
decision.  In a December 1994 rating decision, the RO 
increased the evaluation for service connected PTSD from 70 
percent to 100 percent effective from October 26, 1994.

Under the General Rating Formula for PTSD, in effect until 
November 1996, a 100 percent evaluation was assigned when 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the attitudes of all contacts 
except the most intimate so adversely affected as to result 
in virtual isolation in the community; or when the veteran 
was demonstrably unable to obtain or retain employment.  See 
Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994).  

In light of the evidence cited below, the Board finds that a 
disability evaluation of 100 percent was warranted for period 
in question.  

A review of the VA medical records shows that the veteran was 
hospitalized on 2 occasions during the time period in 
question.  He was hospitalized in April 1993 complaining of 
nightmares, flashbacks, depression and suicidal thoughts.  On 
admission he appeared somewhat withdrawn and dysphoric. 
Otherwise, he was in good contact and was oriented well.  He 
exhibited no speech or thought disorder.  His memory was 
intact.  His insight and judgment appeared fair to his 
problems.  He gradually improved during hospitalization and 
was relieved of his symptoms.  He was discharged at his 
request after 33 inpatient days.  His prognosis was guarded 
and he remained in moderate remission.  He was considered 
competent and it was noted that he could resume 
prehospitalization activity.  The examiner added that he was 
unemployable due to his chronic psychiatric disorder with 
multiple relapses.

The veteran was hospitalized in October 1993 complaining of 
profound nightmares, flashbacks and painful intrusive day-
mares.  He was hearing voices, seeing things, getting 
depressed, becoming paranoid, and was unable to cope with the 
outside world.  On objective examination he was very anxious, 
tense, uptight, apprehensive and tremulous.  He reported 
auditory and visual hallucinations.  He had a depressed mood, 
delusions of persecution, paranoid ideation and ideas of 
reference.  He showed steady progress during the course of 
his hospitalization and was discharged after 23 inpatient 
days.  He was considered competent and temporarily 
unemployable, with his condition much improved.

It is obvious that the veteran had significant impairment 
during this time period.  Although it was not shown that he 
had symptomatology comparable with more serious impairment 
such as incapacitating psychoneurotic symptoms that bordered 
on gross repudiation of reality or that he was virtually 
isolated in his community, two VA physicians opined that he 
was unemployable.  The Board notes that a 100 percent 
evaluation may be assigned under the above rating criteria as 
long as the veteran meets one of three listed criteria: total 
isolation, gross repudiation of reality, or unemployability.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411; Johnson v. 
Brown, 7 Vet. App. 95, 96 (1994); see also 38 C.F.R. § 4.21.  
Therefore, in light of the medical evidence of record plus 
repeated opinions regarding the veteran's inability to work, 
the Board finds that 100 percent schedular rating was 
warranted for PTSD during this period.   

Entitlement to the assignment of a TDIU 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration. Id.  For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992). 

The veteran filed an application for TDIU benefits in 
September 1989.  At that time, service connection had been 
established for PTSD, rated as 30 percent disabling; 
bilateral anterior cavus foot deformity with hammertoes, 
rated as 10 percent disabling; residuals of fracture of the 
lumbar spine with limited motion, rated as 10 percent 
disabling; residuals of shell fragment wound to the left 
thigh and buttocks, rated as 10 percent disabling; residuals 
of shell fragment wound to the chin and left side of the head 
with headaches, rated as 10 percent disabling; and residuals 
of shell fragment wound to the left calf, rated as 0 percent 
disabling.  A combined schedular disability evaluation of 50 
percent was in effect.  

However, in a December 1990 rating action, it was noted that 
a bilateral factor had not been added (to the disabilities 
involving his feet and the shell fragment wound to the left 
thigh and buttocks) and the combined total rating was 
increased to 60 percent.  In a March 1992 rating decision, 
the RO assigned a temporary total rating with regard to a 
February 1992 hospitalization for PTSD and thereafter 
assigned a 70 percent evaluation.  The combined schedular 
disability evaluation was 80 percent.  On that basis alone, 
the veteran satisfied the schedular requirements for the 
assignment of a TDIU set forth in 38 C.F.R. § 4.16(a).

The question thus presented by the veteran's appeal is 
whether he was unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  Evidence on file indicates that the veteran 
had 1 year of college.  He indicated in his application for 
TDIU benefits that he had employment experience as a file 
clerk and computer operator.

As noted, the evidence shows that the veteran met the 
percentage requirement for TDIU in March 1992, when the 70 
percent rating for his psychiatric disability became 
effective.  At that time, the claims file shows that he was 
admitted to VA hospitals for psychiatric care on multiple 
occasions.  During hospitalization on more than one occasion, 
VA examiners noted that the veteran was unemployable due to 
his psychiatric disorder.  Consequently, the record contains 
plausible evidence tending to show that the veteran's 
service-connected disabilities precluded him from securing or 
following a substantially gainful occupation.  The Board 
finds that he should be granted a TDIU effective on March 1, 
1992. 

Because he did not meet the percentage requirements prior to 
March 1, 1992, the Board is legally precluded from granting 
TDIU on a schedular basis prior to that date.  38 C.F.R. § 
4.16(a).  However, the veteran may be assigned a TDIU on an 
extraschedular basis if the record so indicates.  The Board 
cannot grant TDIU on an extraschedular basis in the first 
instance.  Instead, if the evidence indicates entitlement to 
that benefit, it must remand the case to the agency of 
original jurisdiction for referral to the appropriate first 
line authority that will render an initial decision on such 
entitlement.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001); 
38 C.F.R. § 4.16(b).  As such, the Board will remand the case 
for consideration of a grant of TDIU prior to March 1, 1992.  


ORDER

A 100 percent evaluation for PTSD from June 1, 1993 to 
October 25, 1994, is granted, subject to the provisions 
governing the award of monetary benefits.

A TDIU is granted from March 1, 1992, subject to the 
provisions governing the award of monetary benefits.


REMAND

As explained above this case must be remanded so it can be 
referred to the appropriate first line authority for 
consideration of entitlement to an extraschedular TDIU prior 
to March 1, 1992.

The case is remanded for the following:

1.  Refer the question of entitlement to 
a TDIU on an extraschedular basis prior 
to March 1, 1992, to the Director of VA's 
Compensation and Pension Service, or to 
VA's Under Secretary for Benefits.

2.  If after referral the benefit is not 
fully granted, readjudicate the claim as 
appropriate.  If it remains denied, issue 
a supplemental statement of the case, 
before returning it to the Board, if 
otherwise in order. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


